Title: To Thomas Jefferson from John Woodberry, 31 December 1804
From: Woodberry, John
To: Jefferson, Thomas


                  
                     May it please Your Excellency! 
                     
                     Washington Decr. 31st. 1804.
                  
                  With humble Submission I take the Liberty to commit myself to Your paternal protection. I am unskill’d in elaborate Speeches but I speak the Language of the heart, & to that I appeal. I came not hither as a mendicant begging for charity; But I was forced against my Will from home at this inclement Season to seek Redress for injuries already Sustained, & to avoid an expensive Law-Suit, which otherwise I must have expected. To illustrate this more fully Your Excellency will observe, that Philadelphia is my Place of Residence: for many Years I have—carried on the painting business on Walls in imitation of paper; as the annexed vouchers from Characters well known to Your Excellency; will Sufficiently testify. A Patent was granted to a Man in Baltimore last Year in December; the exclusive right of which he sold to a Citizen of Philadelphia, who threatened me with prosecution, if I persisted in doing any more without producing legal Vouchers for my proceedings. Accordingly I came on foot for want of Sufficient means of an easier conveyance. I have obtained Sufficient encouragement from Dr. Thornton by the annexed Copies, & now comes my Tale of Sorrow. This Address in my ne plus ultra. I am an old man, that my hoary Locks will testify. Now picture to Yourself a gloomy prospect of 160 Miles. on the fore ground a little old man without one Cent in his pocket to refresh him by the way, grovelling slowly on, now climbing a Hill then fording a Creek, perhaps enveloped in Clouds of Snow or Rain; the extended Arm of the distant Inn, has nothing for him, that has not wherewith to make a return, already worn out with age, Yet more so with fatigue & rheumatic pains: The picture is correct: & without Some benevolent heart to assist me, before I can possibly reach one half of my Journey; I must—perish 
                  Forgive my presumption, Your Excellency’s Affability is sufficiently known in Philadelphia, or else I had not for the World taken this Liberty. I remain faithfully 
                  Your Excellency’s most huble & obedient Servant
                  
                     John Woodberry 
                     
                  
               